DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.

Response to Arguments
Applicant’s arguments filed 08/30/2021 with respect to the rejections of claims 12 and 19 under 35 U.S.C. 112b have been fully considered and are persuasive. The rejections have been withdrawn. New 35 U.S.C 112b rejections have been made in response to the amendments. 

Applicant's arguments regarding the 35 U.S.C. 103 rejections of claims 1-20 have been fully considered but they are not persuasive. The arguments are moot because the arguments do not apply to the new grounds of the rejection from the references being applied in the current rejection. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claims 1, 8, and 15 (line numbers refer to claim 1):
	Lines 18-20 recite “before satisfying the activity request, determining, by the resource manager, a requested amount of capacity of the computing resource required to execute the activity”, but lines 21-22 recite “determining, by the resource manager whether to satisfy the activity request”, so by reciting “before satisfying the activity request” it is unclear whether there is a determination of whether or not the activity request will be satisfied or if the activity request is always satisfied.
	Lines 21-25 recite “determining, by the resource manager whether to satisfy the activity request based on whether the requested amount of capacity of the computing resource required to execute the activity on the computing resource is more than the amount of unused capacity” and lines 28-32 recite “in response to determining that the requested amount of capacity of the computing resource required to execute the activity on the computing resource is more than the amount of unused capacity of the computing resource that is designated by the corresponding reservation zone, increases the amount of unused capacity” so it is unclear as to why a determination of whether the activity request will be satisfied based on if there are sufficient resources is necessary if more resources are allocated when there are insufficient resources.
	Lines 13-15 recite “a resource manager that manages allocation of the maximum capacity of the computing resource to the plurality of online entities, wherein managing the allocation of the maximum capacity comprises” and lines 28-32 recite “in response to determining that the requested amount of capacity of the computing resource required to execute the activity on the computing resource is more than the amount of unused capacity of the computing resource that is increases the amount of unused capacity of the computing resource designated by the corresponding reservation zone”. It is unclear where the resources that are used to increase the amount of resources in a reservation zone are acquired from when the resources in a reservation zone are insufficient for the activity since there is a maximum capacity of computing resources that are allocated to the online entities.

Claims 2-7, 9-14, and 16-20 are dependent claims of claims 1, 8, and 15, respectively, and fail to resolve the deficiencies of claims 1, 8, and 15. Therefore, they are rejected for the same reasons as claims 1, 8, and 15 above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8-10, 13, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sadasivan et al. (US 2011/0106934 Al herein Sadasivan) in view of Roth et al. (US 10366358 B1 herein Roth).
Sadasivan was cited in a previous office action.

As per claim 1, Sadasivan teaches the invention substantially as claimed including a computing system (Fig. 1, 100 communication network architecture), comprising: 
one or more computers having memory and at least one data processing apparatus configured to implement ([0165] lines 1-7 a general-purpose computer suitable for use in : 
a computing resource that is shared among a plurality of online entities, the computing resource having a maximum capacity for executing activities among the plurality of online entities (Figs. 2 and 4, 206 Allocate computing resources of management systems to network device groups, 420 Network Devices; [0018] lines 4-6 network devices (as online entities) are organized into groups, and the resources of the management system are allocated to the groups of network devices; [0035] lines 8-10 The computing resources 121 may include any other hardware and/or software resources which may be utilized by MS 120 in performing management functions; [0052] lines 1-5 resources of the management system may be allocated by determining a total amount of resources available (as maximum capacity) to be allocated by the management system, and allocating respective portions of the total amount of resources to the network device groups; [0053] lines 7-9 each network device group may utilize the resources of the resource group(s) with which that network device is associated); 
an online entity manager that determines a corresponding priority for each online entity of the plurality of online entities based on prioritization criteria (abstract lines 8-9 respective priority levels associated with groups of network devices; [0044] lines 1-5 The characteristic(s) of a network device that is used to determine the network device group to which that network device is assigned may be indicative of an importance of the network device to the network (relative to other network devices in the network); [0161] lines 1-7 The management task data storage capability enables the process supporting various embodiments of the management task data storage capability to be implemented using a single processing thread ; 
an optimization engine that identifies a corresponding reservation zone from a plurality of reservation zones for each priority of the plurality of online entities, each reservation zone designating an amount of unused capacity of the computing resource that online entities having the corresponding priority are permitted to reserve ([0054] lines 3-9 total available resources of the management system are determined and the total available resources are apportioned among resource groups. The total available resources may be apportioned among the resource groups in any manner (e.g., based on an importance of the network device group(s) with which each resource group is expected to be associated; [0055] line 3 resource groups are assigned to network device groups); and 
a resource manager that manages allocation of the maximum capacity of the computing resource to the plurality of online entities, wherein managing the allocation of the maximum capacity comprises (Fig. 4, 410 management system; [0052] lines 1-5 resources of the management system may be allocated by determining a total amount of resources available (as maximum capacity) to be allocated by the management system, and allocating respective portions of the total amount of resources to the network device groups; [0053] lines 3-9 resources of the management system may be allocated by assigning resources of the management system to resource groups, and associating the resource groups and the network device groups such that each network device group may utilize the resources of the resource group(s) with which that network device is associated):
receiving, by the resource manager, an activity request from one of the plurality of online entities requesting to execute an activity on the computing resource ([0035] lines 8-10 received. In this manner, the management task data storage capability ensures that higher priority network devices are provided an appropriately larger amount of management system resources than lower priority network devices); and 
the amount of unused capacity of the computing resource that is designated by the corresponding reservation zone for the one of the plurality of online entities and the amount of unused capacity of the computing resource that is designated by the corresponding reservation zone ([0053] lines 3-9 resources of the management system may be allocated by assigning resources of the management system to resource groups, and associating the resource groups and the network device groups such that each network device group may utilize the resources of the resource group(s) with which that network device is associated),
increases the amount of unused capacity of the computing resource designated by the corresponding reservation zone, and wherein, the resource manager, in response to increasing the amount of unused capacity of the computing resource designated by the corresponding reservation zone, reserves the amount of capacity of the computing resource for the one of the plurality of online entities to execute the activity on the computing resource (Fig. 3, 308 Modify Resource Management Configuration; [0035] lines 1-2 computing resources 121 adapted for use in performing such functions; [0058] lines 1-4 The modification of associations between resource groups and network device groups supports situations in which the 

	Sadasivan fails to teach before satisfying the activity request, determining, by the resource manager, a requested amount of capacity of the computing resource required to execute the activity; and determining, by the resource manager whether to satisfy the activity request based on whether the requested amount of capacity of the computing resource required to execute the activity on the computing resource is more than the amount of unused capacity of the computing resource that is designated by the corresponding reservation zone for the one of the plurality of online entities, wherein, the resource manager, in response to determining that the requested amount of capacity of the computing resource required to execute the activity on the computing resource is more than the amount of unused capacity of the computing resource that is designated by the corresponding reservation zone, increases the amount of unused capacity of the computing resource designated by the corresponding reservation zone, and reserves the requested amount of capacity of the computing resource.

before satisfying the activity request, determining, by the resource manager, a requested amount of capacity of the computing resource required to execute the activity (Col. 4 lines 37-40 Other examples of the service 204 include an access control service. The access control service may be configured to manage access to the client's 202 remotely-hosted computing resources; Col. 5 lines 19-21 Upon receipt of the request from the client 202, the service 204 may evaluate the request and determine whether to accept or deny the request; Col. 12 lines 13-16 Alternatively, as described herein, a request for performing one or more computing tasks (as activity) submitted to the service may include a request for obtaining additional capacity; Col. 9 lines 54-57 Each of the computing services may be automatically configured to request additional computing capacity if its associated available capacity is not sufficient for required backlogged computing work; Col. 10 lines 33-37 it may be determined whether the unused allocated capacity is sufficient for the one or more computing tasks or whether the amount of computing work required for executing the one or more computing tasks exceeds those available for use; In order to determine whether unused allocated capacity is sufficient for a computing task, the requested amount of capacity must be determined to make a comparison. Additionally, paragraph [0046] of the specification of the instant application recites that the amount of requested capacity can be identified from the request itself, and Roth recites that a request for additional computing capacity if associated available capacity is not sufficient is automatically created so therefore the requested amount is determined. The determination is made before satisfying the activity request because the request is evaluated, which involves evaluating the additional capacity requested and determining if unused allocated capacity is sufficient, before the request is accepted.); and 
determining, by the resource manager whether to satisfy the activity request based on whether the requested amount of capacity of the computing resource required to execute the activity on the computing resource is more than the amount of unused capacity of the computing resource that is designated by the corresponding reservation zone for the one of the plurality of online entities (Fig. 1; Col. 5 lines 19-21 Upon receipt of the request from the client 202, the service 204 may evaluate the request and determine whether to accept or deny the request; Col. 9 line 67-Col. 10 line 3 The service then identifies 404 an available computing capacity for performing computing tasks, whereby the available computing capacity may be associated with the client or the request; Col. 10 lines 30-37 The service then determines 406 whether the available computing capacity is less than computing capacity needed for performing the one or more computing tasks. For example, it may be determined whether the unused allocated capacity is sufficient for the one or more computing tasks or whether the amount of computing work required for executing the one or more computing tasks exceeds those available for use),
wherein, the resource manager, in response to determining that the requested amount of capacity of the computing resource required to execute the activity on the computing resource is more than the amount of unused capacity of the computing resource that is designated by the corresponding reservation zone, increases the amount of unused capacity of the computing resource designated by the corresponding reservation zone, and reserves the requested amount of capacity of the computing resource. (Col. 12 lines 13-19 a request for performing one or more computing tasks submitted to the service may include a request for obtaining additional capacity. For example, if the capacity available to the client is not sufficient for the request for performing the one or more computing tasks to be satisfied, additional .

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Sadasivan with the teachings of Roth because Roth’s teaching of increasing resources allocated to a client to provide resources for a task allows for requests to be satisfied (see Roth, Col. 9 lines 17-20 Accordingly, unless the second client's 302B capacity is increased, requests of the second client 302B whose satisfaction requires backlogging tasks for execution may be denied.).
	
	
	
As per claim 2, Sadasivan and Roth teach the computing system of claim 1. Sadasivan specifically teaches wherein the computing resource that is shared among the plurality of online entities comprises at least one of a shared network resource, a shared server resource, a shared storage resource, a shared application resource, or a shared service resource in a cloud-based platform (Sadasivan, [0035] lines 4-6 computing resources 121 allocated to the groups of network devices).

As per claim 3, Sadasivan and Roth teach the computing system of claim 1. Sadasivan specifically teaches wherein the online entity manager determines the corresponding priority for each online entity of the plurality of online entities by: assigning, by the online entity manager, a priority score to each online entity of the plurality of online entities, the priority score representing a measure of significance of the online entity (Sadasivan, abstract lines 8-9 respective priority levels associated with groups of network devices; [0044] lines 7-8 importance measure may be assigned to the network device based on the one or more characteristics; [0161] lines 1-7 The management task data storage capability enables the process supporting various embodiments of the management task data storage capability to be implemented using a single processing thread (although it will be appreciated that multiple processing threads may be used), thereby providing single thread prioritization of management tasks streams of network devices); and 
classifying, by the online entity manager, the plurality of online entities into a plurality of groups of online entities based on the priority scores, wherein each group of online entities is attributed a relative priority that represents a measure of significance of the group of online entities, wherein the relative priorities of the plurality of online entities corresponds to the corresponding priorities of the plurality of groups of online entities to which the plurality of online entities were assigned (Sadasivan, Fig. 2, 204; abstract 7-9 the management task data storage capability controls storage of management tasks within a database .

As per claim 6, Sadasivan and Roth teach the computing system of claim 1. Sadasivan specifically teaches wherein the optimization engine is further configured to determine zone limits that define boundaries between each reservation zone in the plurality of reservation zones based on (i) forecasted levels of use of the computing resource by online entities in the plurality of online entities and (ii) each priority of the plurality of online entities (Sadasivan, [0037] lines 4-8 The MS 120 is adapted to allocate different portions of computing resources 121 among the network device groups. The NDs 111 in a network device group may utilize the portions of computing resources 121 allocated to that network device group; [0052] lines 5-11 In one embodiment, for example, the resources of the management system may be allocated based on the respective importance levels of the network device groups. In one embodiment, for example, the resources of the management system may be allocated based on respective amounts of resources expected or predicted to be used or needed by the network device groups).

As per claim 8, Sadasivan teaches the invention substantially as claimed including a computer-implemented method (Fig. 2; [0039] lines 2-3 Specifically, method 200 of FIG. 2 includes a method for allocating computing resources), comprising: 
receiving, by a computing system that manages a computing resource shared by a plurality of online entities, an activity request from a first online entity of the plurality of online entities requesting to execute an activity on the computing resource ([0035] lines 8-10 The computing resources 121 may include any other hardware and/or software resources which may be utilized by MS 120 in performing management functions; [0052] lines 1-5 resources of the management system may be allocated by determining a total amount of resources available to be allocated by the management system, and allocating respective portions of the total amount of resources to the network device groups; [0094] lines 1-12 the management task data storage capability controls storage of management tasks within a database of a management system based on respective priority levels associated with groups of network devices from which the management tasks are received. In this manner, the management task data storage capability ensures that higher priority network devices are provided an appropriately larger amount of management system resources than lower priority network devices, thereby enabling an appropriately larger amount of management task data storage operations to be performed for higher priority network devices than for lower priority network devices);
38086034.1Application No. 16/464,372Docket No.: 231441-467436Reply to Office Action of February 11, 2021determining, by the computing system, a priority of the first online entity with respect to priorities of other ones of the plurality of online entities (abstract lines 5-9 the management task data storage capability controls storage of management tasks within a database of a management system based on respective priority levels associated with groups of network devices; [0044] lines 1-5 The characteristic(s) of a network device that is used to determine the network device group to which that network device is assigned may be indicative of an importance of the network device to the network (relative to other network devices in the network); [0161] lines 1-7 The management task data storage capability enables the process prioritization of management tasks streams of network devices); 
identifying, by the computing system, a reservation zone from a plurality of reservation zones that corresponds to the determined priority of the first online entity, the identified reservation zone designating an amount of unused capacity of the computing resource that online entities having the determined priority of the first online entity are permitted to reserve; the amount of unused capacity of the computing resource designated by the identified reservation zone ([0045] lines 9-11 the importance of each network device group may be used to determine allocation of computing resources among the network device groups; [0054] lines 3-9 total available resources of the management system are determined and the total available resources are apportioned among resource groups. The total available resources may be apportioned among the resource groups in any manner (e.g., based on an importance of the network device group(s) with which each resource group is expected to be associated; [0053] lines 3-9 resources of the management system may be allocated by assigning resources of the management system to resource groups, and associating the resource groups and the network device groups such that each network device group may utilize the resources of the resource group(s) with which that network device is associated);
increasing, by the computing system, the amount of unused capacity of the computing resource designated by the identified reservation zone; and in response to increasing the amount of unused capacity of the computing resource designated by the identified reservation zone, reserving, by the computing system, the amount of capacity of the computing resource for the first online entity to execute the activity on the computing resource (Fig. 3, 308 Modify Resource Management Configuration; [0035] lines 8-10 The computing resources 121 may include any other hardware and/or software resources which may be utilized by MS 120 in performing management functions; [0058] lines 1-4 The modification of associations between resource groups and network device groups supports situations in which the relative importance of different network devices of the same type can be different based on customer needs; [0070] lines 6-9 one network device group may borrow (as increasing) resources one or more other network device groups in response to peak network traffic conditions; [0071] lines 1-8 allocation (as reserve) of resources among the network device groups may be modified (e.g., not temporarily, where one network device group borrows resources of one or more other network device groups, but, rather, permanently where the baseline allocation of resources to the network device group is modified). This reallocation is permanent in that the management system will not revert to the previous allocation; [0068] lines 4-6 the first network device group may be permitted to borrow 10% of the available resources of the second network device group).

	Sadasivan fails to teach before satisfying the activity request, determining, by the computing system, a requested amount of capacity of the computing resource required to execute the activity on the computing resource; determining, by the computing system, whether to satisfy the activity request based on comparing: the requested amount of capacity of the computing resource required to execute the activity on the computing resource; and the amount of unused capacity of the computing resource designated by the identified reservation zone; in response to determining that the requested amount of capacity of the computing resource required to execute the activity on the computing resource is more than the amount of unused capacity of the computing resource designated by the identified reservation zone, increasing, by the computing system, the amount of unused capacity of the computing resource designated by the identified reservation zone; and reserving, by the computing system, the requested amount of capacity of the computing resource.

However, Roth teaches before satisfying the activity request, determining, by the computing system, a requested amount of capacity of the computing resource required to execute the activity on the computing resource (Col. 5 lines 19-21  the service 204 may evaluate the request and determine whether to accept or deny the request; Col. 12 lines 13-16 Alternatively, as described herein, a request for performing one or more computing tasks submitted to the service may include a request for obtaining additional capacity; Col. 9 lines 54-57 Each of the computing services may be automatically configured to request additional computing capacity if its associated available capacity is not sufficient for required backlogged computing work; Col. 10 lines 33-37 it may be determined whether the unused allocated capacity is sufficient for the one or more computing tasks or whether the amount of computing work required for executing the one or more computing tasks exceeds those available for use);
determining, by the computing system, whether to satisfy the activity request based on comparing: the requested amount of capacity of the computing resource required to execute the activity on the computing resource; and the amount of unused capacity of the computing resource designated by the identified reservation zone (Fig. 1; Col. 5 lines 19-21 Upon receipt of the request from the client 202, the service 204 may evaluate the request and determine whether to accept or deny the request; Col. 9 line 67-Col. 10 line 3 The service then whether the unused allocated capacity is sufficient for the one or more computing tasks or whether the amount of computing work required for executing the one or more computing tasks exceeds those available for use); 
in response to determining that the requested amount of capacity of the computing resource required to execute the activity on the computing resource is more than the amount of unused capacity of the computing resource designated by the identified reservation zone, increasing, by the computing system, the amount of unused capacity of the computing resource designated by the identified reservation zone; and reserving, by the computing system, the requested amount of capacity of the computing resource (Col. 12 lines 13-19 a request for performing one or more computing tasks submitted to the service may include a request for obtaining additional capacity. For example, if the capacity available to the client is not sufficient for the request for performing the one or more computing tasks to be satisfied, additional capacity may be obtained in accordance with the request; Col. 10 lines 63-65 The utilized capacity may be increased by the computing capacity needed for performing the one or more computing tasks; Col. 9 lines 50-60 the clients 302 of the service 304 may be computing services of a computing resource service provider…Each of the computing services may be automatically configured to request additional computing capacity if its associated available capacity is not sufficient for required backlogged computing work. The computing services may exchange capacity with one another, such that a first service may receive the computing capacity 

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Sadasivan with the teachings of Roth because Roth’s teaching of increasing resources allocated to a client to provide resources for a task allows for requests to be satisfied (see Roth, Col. 9 lines 17-20 Accordingly, unless the second client's 302B capacity is increased, requests of the second client 302B whose satisfaction requires backlogging tasks for execution may be denied.).

As per claims 9, 10, and 13, they are method claims of claims 2, 3, and 6, respectively. Therefore they are rejected for the same reasons as claims 2, 3, and 6 above.

As per claim 15, it is a system claim of claim 8. Therefore, it is rejected for the same reasons as claims 8. Additionally, Sadasivan teaches one or more processors (Sadasivan [0165] lines 3-4 As depicted in FIG. 8, system 800 comprises a processor element 802 (e.g., a CPU)); and one or more computer-readable media having instructions stored thereon that, when executed by the one or more processors, cause the one or more processors to perform operations (Sadasivan [0165] lines 4-6 a processor element 802 (e.g., a CPU), a memory 804, e.g., random access memory (RAM) and/or read only memory (ROM); [0167] lines 9-14 Instructions for invoking the inventive methods may be stored in fixed or removable media… 

As per claims 16 and 17, they are system claims of claims 2 and 3, respectively. Therefore they are rejected for the same reasons as claims 2 and 3 above.

Claims 4, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sadasivan and Roth, as applied to claims 3, 8, and 15 above, in view of Lohr et al. (US Pub. 2009/0116434 Al herein Lohr).
Lohr was cited in a previous office action.

As per claim 4, Sadasivan and Roth teach the computing system of claim 3. Sadasivan specifically teaches wherein the optimization engine identifies reservation zones for each of  the groups of online entities, and the identified reservation zone for each particular group of online entities, designates a portion of unused capacity of the computing resource that the particular group is permitted to reserve as including (i) all unused capacity of the computing resource that particular group are permitted to reserve and (ii) an additional portion of the unused capacity of the computing resource (Sadasivan, [0054] lines 3-9 total available resources of the management system are determined and the total available resources are apportioned among resource groups. The total available resources may be apportioned among the resource groups in any manner (e.g., based on an importance of the network device group(s) with which each resource group is expected to be associated; [0075] lines 1-6 In some embodiments, in which resources of the management system are allocated to different resource 

Sadasivan and Roth fail to teach reservation zone for each particular group other than the group that is attributed the lowest priority, designates a portion of capacity of the computing resource that the particular group is permitted to reserve as including (i) all capacity of the computing resource that groups that have a lower priority than the particular group are permitted to reserve and (ii) an additional portion of capacity of the computing resource.

However, Lohr teaches reservation zone for each particular group other than the group that is attributed the lowest priority, designates a portion of capacity of the computing resource that the particular group is permitted to reserve as including (i) all capacity of the computing resource that groups that have a lower priority than the particular group are permitted to reserve and (ii) an additional portion of capacity of the computing resource ([0144] lines 8-19 high priority resource requests (i.e. resource requests for the transmission of data having a priority above a given threshold priority level) may use the whole allocated spectrum for contention-based access, i.e. all combs in a distributed spectrum, whereas resource request of small priority (i.e. resource requests for the transmission of data having a priority below or equal to a given threshold priority level) may only use part of the allocated spectrum, i.e. only a subset of the "combs" in the spectrum. For example, the bandwidth used for transmitting the resource request, i.e. the number of "combs" in the spectrum, may be proportional to the priority of the user data for which resources are requested; [0145] lines 1-4 Another option would be to group .

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Sadasivan and Roth with the teachings of Lohr because Lohr’s teaching of allocating subsets of bandwidth according to corresponding priority will ensure high priority requests are met (see Lohr, [0143] lines 12-14 a mechanism may be advantageous that ensures that a high priority resource request message is correctly received).

As per claim 12, Sadasivan and Roth teach the computer-implemented method of claim 8. Sadasivan specifically teaches wherein the amount of unused capacity of the computing resource that the identified reservation zone designates as being permissible for online entities having the determined priority of the first online entity to reserve includes (i) all unused capacity of the computing resource that online entities having the priority of the first online entity are permitted to reserve and (ii) an additional portion of unused capacity of the computing resource (Sadasivan, [0054] lines 3-9 total available resources of the management system are determined and the total available resources are apportioned among resource groups. The total available resources may be apportioned among the resource groups in any manner (e.g., based on an importance of the network device group(s) with which each resource group is expected to be associated; [0075] lines 1-6 In some embodiments, in which resources of the management system are allocated to different resource groups, one or more of .

Sadasivan and Roth fail to teach wherein the amount of capacity of the computing resource that the identified reservation zone designates as being permissible for entities having the determined priority of the first entity to reserve includes (i) all unused capacity of the computing resource that entities having priorities below the priority of the first entity are permitted to reserve and (ii) an additional portion of unused capacity of the computing resource.

However, Lohr teaches reservation zone wherein the amount of capacity of the computing resource that the identified reservation zone designates as being permissible for entities having the determined priority of the first entity to reserve includes (i) all unused capacity of the computing resource that entities having priorities below the priority of the first entity are permitted to reserve and (ii) an additional portion of unused capacity of the computing resource ([0144] lines 8-19 high priority resource requests (i.e. resource requests for the transmission of data having a priority above a given threshold priority level) may use the whole allocated spectrum for contention-based access, i.e. all combs in a distributed spectrum, whereas resource request of small priority (i.e. resource requests for the transmission of data having a priority below or equal to a given threshold priority level) may only use part of the allocated spectrum, i.e. only a subset of the "combs" in the spectrum. For example, the bandwidth used for transmitting the resource request, i.e. the number of "combs" in the spectrum, may be proportional to the priority of the user data for which resources are requested; [0145] 

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Sadasivan and Roth with the teachings of Lohr because Lohr’s teaching of allocating subsets of bandwidth according to corresponding priority will ensure high priority requests are met (see Lohr, [0143] lines 12-14 a mechanism may be advantageous that ensures that a high priority resource request message is correctly received).

As per claim 19, it is a system claim of claim 12. Therefore it is rejected for the same reasons as claim 12 above. 

Claims 5, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sadasivan and Roth, as applied to claims 3, 10, and 17, and further in view of Seyvet et al. (WO 2017/010922 A1 herein Seyvet). 
Seyvet was cited in a previous office action and cited in the IDS filed on 12/31/19 .

As per claim 5, Sadasivan and Roth teach the computing system of claim 3. Sadasivan specifically teaches wherein the online entity manager determines the priority score that is assigned to each of the plurality of online entities based on the prioritization criteria (Sadasivan, [0043] lines 1-6 The characteristic(s) of a network device that is used to determine the network device group to which that network device is assigned may include one or more of a role of the network device within the network, a set of capabilities supported by the network device, a set of services supported by the network device; [0044] lines 1-5 The characteristic(s) of a network device that is used to determine the network device group to which that network device is assigned may be indicative of an importance of the network device to the network (relative to other network devices in the network)).

Sadasivan and Roth fail to teach the prioritization criteria includes at least one of a status of an account of the online entity, a historic frequency of use of the computing resource or other shared computing resources by the online entity, a forecasted frequency of use of the computing resource or other shared computing resources by the online entity, a historic level of use of the computing resource or other shared computing resources by the online entity, a forecasted level of use of the computing resource or other shared computing resources by the online entity, or types of activities initiated by the online entity on the computing resource or other shared computing resources.

However, Seyvet teaches the prioritization criteria includes at least one of a status of an account of the online entity, a historic frequency of use of the computing resource or other shared computing resources by the online entity, a forecasted frequency of use of the computing resource or other shared computing resources by the online entity, a historic level of use of the computing resource or other shared computing resources by the online entity, a forecasted level of use of the computing resource or other shared computing resources by the online entity, or types of activities initiated by the online entity on the computing resource or other shared computing resources (pg. 3 lines 26-28 The weight may also comprises a plurality of predicted resource utilizations for a plurality, i.e. at least two of time instances; pg. 6 lines 10-12 cause determination of a first weight for each of the plurality of hosts, in dependence on current resource utilization of the first type and predicted resource utilization of the first type; pg. 24 lines 14-16 collecting current and historical resource utilization data for a plurality of hosts, for determining future predicted resource utilization and hence a weight for each of the plurality of hosts).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified Sadasivan and Roth with the Seyvet’s teaching of assigning weights or priorities based on predicted resource utilization because this would efficiently allocate computing resources (see Seyvet, pg. 3 lines 4-6 enable improved resource scheduling in a cloud computing environment, for efficient utilization of available computing resources).

As per claim 11, it is a method claim of claim 5. Therefore, it is rejected for the same reasons as claim 5.

As per claim 18, it is a system claim of claim 11. Therefore, it is rejected for the same reasons as claim 11.

Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sadasivan and Roth, as applied to claims 1, 8, and 15, and further in view of Johansson et al. (US 20050157644 A1 herein Johansson). 
Johansson was cited in a previous office action.

As per claim 7, Sadasivan and Roth teach the computing system of claim 1. Sadasivan specifically teaches wherein the resource manager is configured (Fig. 4, 410 management system).
Additionally, Roth teaches in response to determining that the requested amount of capacity of the computing resource required to execute the activity on the computing resource is less than the amount of unused capacity of the computing resource that is designated by the corresponding reservation zone for the one of the plurality of online entities, to allocate the requested amount of capacity of4 39779306.1Application No. 16/464,372Docket No.: 231441-467436 After Final Office Action of June 24, 2021the computing resource for use by the one of the plurality of online entities (Fig. 1; Col. 10 lines 46-49 if the service determines 408 that the available capacity is not less than the capacity needed to execute the one or more computing tasks, the service sends 412 an indication that the request is accepted to the client; Col. 8 lines 45-47 The capacity that is allocated to a client 302 may be reserved for computing tasks resulting from requests submitted by the client 302; col. 8 lines 35-36 only accepts requests when there is available capacity to execute tasks resulting from a request).

	Sadasivan and Roth fail to teach to allocate the requested amount of capacity of the computing resource without intentional delay or making an advance reservation for the requested amount of capacity of the computing resource that is to be allocated for use by the one of the plurality of online entities at a future time.

	However, Johansson teaches to allocate the requested amount of capacity of the computing resource without intentional delay or making an advance reservation for the requested amount of capacity of the computing resource that is to be allocated for use by the one of the plurality of online entities at a future time ([0062] lines 1-2 A client requests a reservation of resources for an application from a resource manager; [0043] lines 1-3 the resource manager may comprise means for setting said start-time to the current time in order to reserve and guarantee resources immediately; [0056] lines 2-4 in-advance reservations i.e. an open-ended reservation wherein its start-time is set to a time in the future; [0057] lines 1-6 The open-ended in-advance reservation (1) in FIG. 7 is considered as any other in-advance reservation when making the admission control and booking up the resources but after the stop-time (2) has expired the resources are not released, instead the resources may still be utilized as long as the client desires; [0021] lines 1-4 By being able to make reservations in advance, clients can more efficiently plan their network activities and be assured in advance that they will have access to the claimed resources).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Sadasivan and Roth with the teachings of Johansson because Johansson’s teaching of providing resources immediately provides the advantage of guaranteeing resources now and advance reservation of resources allows one to know in advance that resources are available for use in the future (see Johansson, [0059] lines 15-18 The present invention supports immediate time-limited reservations, which allows soft-state reservations, and allows guaranteed resources for immediate reservations; [0021] lines 1-4 

As per claim 14, Sadasivan and Roth teach the computer-implemented method of claim 8. Roth specifically teaches wherein reserving the requested amount of capacity of the computing resource for the first online entity to execute the activity on the computing resource (Col. 8 lines 45-47 The capacity that is allocated to a client 302 may be reserved for computing tasks resulting from requests submitted by the client 302; Col. 12 lines 13-19 as described herein, a request for performing one or more computing tasks submitted to the service may include a request for obtaining additional capacity. For example, if the capacity available to the client is not sufficient for the request for performing the one or more computing tasks to be satisfied, additional capacity may be obtained in accordance with the request).

Sadasivan and Roth fail to teach reserving the requested amount comprises making an advance reservation for the requested amount of capacity of the computing resource that is to be allocated for use by the first online entity at a future time.

However, Johansson teaches reserving the requested amount comprises making an advance reservation for the requested amount of capacity of the computing resource that is to be allocated for use by the first online entity at a future time ([0062] lines 1-2 A client requests a reservation of resources for an application from a resource manager; [0056] lines 2-4 in-advance reservations i.e. an open-ended reservation wherein its start-time is set to a time in the future; [0057] lines 1-6 The open-ended in-advance reservation (1) in FIG. 7 is considered as any other in-advance reservation when making the admission control and booking up the 

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Sadasivan and Roth with the teachings of Johansson because Johansson’s teaching of advance reservation of resources allows one to know in advance that resources are available for use in the future (see Johansson, [0021] lines 1-4 By being able to make reservations in advance, clients can more efficiently plan their network activities and be assured in advance that they will have access to the claimed resources).

As per claim 20, it is a system claim of claim 14. Therefore, it is rejected for the same reasons as claim 14 above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSING CHUN LIN whose telephone number is (571)272-8522.  The examiner can normally be reached on Mon - Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                        



/H.L./Examiner, Art Unit 4172